This was an issue of devisavit vel non, and the jury rendered a verdict in favor of the caveators. The case was brought to this Court on appeal by plaintiffs.
Richard Byrd made his will, 26 February, 1876; was married 4 May, 1876, and died 26 December, 1876, and the jury said by their verdict that the said paper-writing propounded was not the will of said Richard.
There is no judgment, order, or exceptions in the case, and we have nothing to decide, except that the marriage revoked the will, and to render judgment against the appellants for the costs in this Court.
PER CURIAM.                                 Judgment accordingly.
(437)